Citation Nr: 1712879	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD and assigned a 30 percent rating.  

A May 2012 rating decision by the VARO in Los Angeles, California granted the Veteran an initial rating 70 percent for his PTSD. However, because this was a partial grant the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A total rating based on individual unemployability (TDIU), due to service connected disabilities has been granted effective January 1, 2013.  There has been no disagreement with this action filed and it is considered a total grant of that benefit.

The Veteran was afforded a hearing before a Veterans Law Judge in December 2013. A transcript of the hearing testimony is associated with the claims file in Virtual VA.

This claim was previously before the Board in February 2015, at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 


FINDING OF FACT

The Veteran does not have total social and occupational impairment due to his PTSD, and does not otherwise manifest such severe symptoms under applicable code to warrant a total schedular rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, as service connection, an initial rating, and an effective date have been assigned for the disabilities considered below, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met in this instance. The Board finds that the necessary development has been accomplished, including current and adequate VA examinations, and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board finds that the evidence of record is adequate to adjudicate the claims below.

Further, the Veteran was provided with VA examinations, the reports of which have been associated with the claims file. The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the appeal. The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

The Veteran had the opportunity to provide testimony at the March 2013 hearing. The Veterans Law Judge's actions supplemented the VCAA and complied with any hearing-related duties. See 38 C.F.R. § 3.103 (2016).

The Board is further satisfied that the RO/AMC has substantially complied with all prior remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2016).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, "and, if so, the "equivalent rating will be assigned." Id. The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below). The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 ((Aug. 4, 2014). This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-V, at 16. However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2016).

The Veteran was afforded a VA examination for PTSD in April 2009.  He reported that his mood on most days is either extremely cheerful or crying.  He was often bothered by thoughts of people who were wounded or hurt during his service.  He stated that he feels extremely irritable but tries to cover with a happy façade.  He also experienced difficulty staying asleep and had a history of nightmares.  He endorsed intrusive thoughts, an exaggerated startle response, flashbacks, and avoidance of triggers.  He denied suicidal or homicidal ideations but acknowledged that in the past he had to prevent himself from hurting or killing someone during physical altercations.  

An occupational history showed the Veteran had been unemployed since 2007 after working as a steam engineer and metallurgist for 19 years.  Socially, the Veteran speaks with one of his sisters.  He also reported a "fantastic relationship" with his children, grandchildren, and first ex-wife.    

A mental status examination showed the Veteran was alert and fully oriented.  His grooming was good.  His mood alternated between tearful and irritable but with an appropriate affect.  Speech was normal and no psychomotor agitation was observed.  He reported his memory and concentration to be intact.  His thought process was spontaneous and goal-directed and there was no evidence of a psychotic disorder.  His judgement and insight were good.

The examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner opined that the Veteran's PTSD was related to his military service.  

A March 2010 letter from the Vet Center showed that the Veteran had been a client since July 2009.  He participated in individual therapy weekly and the therapist noted symptoms of anger, anxiety, hypervigilance, sleep cycle disturbance with nightmares, and intrusive thoughts.,  He further stated that "there symptoms impair his ability to cope in social and work environments on a daily basis currently at the severe level.  This is noted through his decreased ability to form relationships and isolative behaviors.  The Veteran had noted difficulties in concentration and focus that impair his ability to stay on task and complete assignments."  The therapist opined that the Veteran should be considered impaired at a severe level and assigned a GAF score of 47.  

A May 2010 report of contact indicted that the Veteran presented at an informal decision review officer (DRO) hearing and reported survivor's guilt and sleep impairment.  

In an April 2011 mental health treatment note, the Veteran reported feelings of guilt, helplessness, and depression.  He also reported stress since his divorce.  He also stated that he thought he was going to get his job back but his employer changed their minds.  As a result, he was feeling rejected and lonely.  He stated that he is a "friend of his ex-wife but still she tries to control him."  His mood was pleasant, affect was appropriate, and thoughts were coherent, logical, and goal-directed.  There were no suicidal or homicidal ideations or audio or visual hallucinations.   A GAF score of 50 was assigned.  A subsequent April 2011 treatment note indicated that the Veteran was with his spouse who was very supportive.   

In June 2011, the Veteran presented to the emergency room for alcohol intoxication.  He admitted depression but denied suicidal thoughts.  A June 2011 mental health note showed the Veteran presented for treatment of anxiety and insomnia.  His mood was pleasant and affect was full and appropriate.  The Veteran's thoughts were coherent, logical, and goal directed.  He denied suicidal and homicidal ideations and audio and visual hallucinations.  

The Veteran underwent a VA examination in January 2012.  The examiner noted diagnoses of PTSD and alcohol abuse in remission.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and an intermittent ability to perform activities of daily living.  The Veteran also experiences guilt and sorrow due to his PTSD.  

Socially, the examiner noted that the Veteran is divorced twice but felt that he may reconcile with his ex-wife.  He reported good relationships with his three adult children.   Occupationally, the Veteran reported that he worked as a technical illustrator and a steam engineer after service.

The examiner assigned a GAF score of 55 and opined that the Veteran's PTSD is best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In May 2012, the RO increased the Veteran's rating for PTSD from 30 to 70 percent disabling.  

In December 2012, the Veteran filed an application for increased compensation due to unemployability.  In this application, the Veteran stated that he was unemployed due to his PTSD, specifically, that he "avoided confrontations at work by staying to [himself], had problems with authority, and got agitated and angry very easily."  He submitted a letter from his psychiatrist, which stated that "as a result of his combined service connected disabilities, and without regard for other factors, he is unable to obtain and maintain substantial employment."  (As noted above a TDIU was granted effective the next month.)

The Veteran appeared at a Board hearing in March 2013.  He testified that he was a technical illustrator for seven or eight years and then became a steam engineer.  He stated that he left the first position due to cutbacks, although acknowledged "maybe one" incident where he did not get along with a supervisor.  As a steam engineer, the Veteran stated that he quit because they would always question his judgment and he would get upset.  He further stated that the biggest impediment to his employment was "the younger generation" and that he would be mocked for seeking at job at his age.  The Veteran also stated that the worst symptom of his PTSD is thinking about the past, including guilt and flashbacks.  He reported living with his children and going out a little.  

In a March 2013 progress note, the Veteran reported that he was going through difficulties with his wife that were causing stress, depression, and anxiety.  He also reported being easily startled by loud noises and being angered easily, although he denied uncontrolled outbursts.  The Veteran reported that he isolates at home and had no friends.  He reported being separated from his wife but maintaining regular contact with his three children and six grandchildren.  A mental status examination showed he was well groomed with appropriate attire, had calm and cooperative behavior, normal speech and motor skills.  His mood and affect were stressed and depressed.  The Veteran denied suicidal or homicidal ideations, delusions, and hallucinations.  He was fully alert and oriented and he had poor insight but fair judgment.  A GAF score of 55 was assigned.  A July 2013 treatment record showed the Veteran was assigned a GAF score of 60.  

In an August 2013 treatment record for alcohol dependence, the Veteran reported that he was presently married to his wife of 14 years and that she is very supportive of him seeking treatment.  He also reported three adult children and good relationships with those children.  He also stated that in his leisure time, he likes to read, go to church and fix things in the house.  He is a Christian minister and his ministry keeps him busy. 

The Veteran underwent a VA PTSD examination in October 2013.  The examiner diagnosed PTSD and assigned a GAF score of 61, noting that the Veteran appeared to have good relationships with his family.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.   The Veteran reported that he lives alone and that he was going to reconcile with his ex-wife but he "stood up to her" and felt good about that decision.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 70 percent is not warranted. 

There is no evidence that the Veteran had total social impairment.  The record shows he maintained a good relationship with his children and grandchildren.  Additionally, although it was off and on, he maintained a relationship with his wife.  The evidence also shows that the Veteran was a Christian minister and participated in activities in his church.  Regarding the totality of his symptoms, there has been no evidence of persistent delusion or hallucinations, suicidal thoughts or ideations, memory loss, disorientation, or persistent danger of hurting himself or others.  Rather, the Veteran's primary symptoms have included depression, anxiety, guilt, sleep impairment, and avoidance behaviors.  His GAF scores have been in the serious to moderate range. Therefore, a rating in excess of 70 percent is not warranted.  

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected acquired psychiatric disorder. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, the Board finds that it does not support a higher rating under any applicable diagnostic code. Indeed, much of the medical evidence is based exclusively on the Veteran's own reported symptoms. Here, the Veteran's reported symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating.  Therefore, an increased rating in excess of 70 percent is denied and the benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. § 5107 (b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Extraschedular evaluation

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria. As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations, VA treatment records, and private treatment records. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for acquired psychiatric disability is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating in excess of 70 percent for PTSD is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


